It appears to be necessary to give some extended consideration to the voluminous petition for a rehearing in this cause. The paper is specious and might mislead our higher court upon the application for hearing *Page 761 
before that tribunal which is sure to be made, if its inaccuracies were not exposed by ourselves, who have taken, of necessity, a long period of time in reaching a conclusion upon the merits of the cause. We may perhaps aid the Supreme Court because it is so strictly limited by law as to the time it may consume in passing upon petitions for hearings before it.
It may be said here, as a preface to what we shall say later and in order to accentuate the discussion presented in our main opinion, that this crime with which we have dealt was what is generally known as a "gang" murder — a killing by gangsters. This truth stands out clearly from the record. No other conclusion can possibly be reached under the evidence and counsel for appellant of course know that the assertion is correct, for they heard the evidence and have diligently studied it since its transcription. We did not make the assertion in our former opinion for the reason that the nature of the crime seemed so plain as not to require the giving of a specific name to it, but it may not be so obvious to one who has not read the record in the case.
Counsel still argue so strenuously that the evidence was insufficient to support the verdict that we must dwell for a moment upon the question as to what motivated the tragic events which occurred on January 20th of this year at the little town of Walteria. We said in our opinion heretofore rendered, in commenting upon an instruction that the trial judge refused to give: "There is not the slightest evidence in the record, direct or circumstantial, tending to show that Ward and Brown entered the Lassen home with intent to commit any of the offenses mentioned in the proffered instruction. Indeed, an analysis of the evidence . . . shows strong circumstantial evidence to the contrary." It now becomes proper to state what that circumstantial evidence was. It will be noted from the facts set forth in the opinion that when Ward and Brown entered the house in Walteria they brushed aside first Mrs. Lassen and then Lassen as if they were flies, passed them by and stalked toward the kitchen, a place in which it was not to be expected that treasure could be found. Moreover, Mrs. Lassen testified that no money was in the house, nor any portable thing of any value except a comparatively cheap *Page 762 
ring which she wore on her hand. The kitchen could not have been the objective of Ward and Brown, and they must have been seeking Lord, or perhaps Huffine, for the only outlet from the kitchen, except to the outdoors, was into Lord's bedroom. The direct and determined movement of the two toward the bedroom, via the kitchen — and that was the only means of ingress to the former room — would justify a belief that from some coign of vantage they had located their intended victim before entering the house. We mention Huffine in this connection because it is reasonable to believe from the evidence that the two men had seen Huffine enter the place. It will be observed that the Ford car with its three occupants, had been driven up and down the block, twice each way, before being parked in front of the Lassen house, and that Mrs. Lassen and Huffine had seen it, after parking, when the latter was admitted to the premises. At any rate, however, when Ward and Brown reached the kitchen they saw that it was Lord with whom they must deal, at least for the moment, for there he stood at bay, pistol in hand. Here is another circumstance which is worthy of mention. Huffine testified that he did not see from what place Lord produced his weapon. That place must have been near at hand, as the firearm was procured quickly, and it was possibly on Lord's person. Certainly it was within easy reach, a circumstance which tends, though perhaps slightly, to justify a belief that Lord was the intended victim, that he knew that he had been "put on the spot", and that he proposed to save his life if he could or to sell it as dearly as he must. That he did the latter is shown by the casualty list: One dead and one severely wounded, out of an enemy force of two. There is another circumstance. Both Lord and Huffine were workers along the waterfront, and in their employment they might have learned too much about the liquor traffic, for every intelligent person in Los Angeles County believes from common and persistent report that immense quantities of liquor enter Los Angeles by means of the coast at Long Beach and San Pedro or near thereto. The members of the jury might very well have been influenced by this belief, translated in their minds into knowledge, for jurors are bound to be affected by knowledge they have acquired or by beliefs they entertain merely because they are men and women who *Page 763 
associate with other men and women and have ears to hear. On the whole, Ward, Brown and their driver went to the Lassen house with intent to commit murder, and no other crime, their prospective victim doubtless being Carlisle Lord.
We have taken time and space properly to give name to the kind of murder this was in order to emphasize certain language contained in the opinion: "The jurors, with all this common knowledge in their possession, were well on their way to a finding that Moe acted with guilty knowledge when they considered the evidence that Moe sat in Brown's car awaiting the return of his companions from within the Lassen home and that he drove the survivor of the two to Branson's home, for with that proof, granting that the jurors considered it as proof, many pertinent reflections came to their minds, among them" those mentioned in six numbered paragraphs. The common knowledge referred to in the first few words of this quotation was knowledge concerning the use of automobiles in the present-day commission of crime and the employment of lookouts to operate them when in motion and to stand by when they are at rest. If what is contained in the quotation and in the paragraph which immediately precedes it in the opinion has an application to ordinary crimes — robbery, for instance — how much more strongly does it apply in the case of a gang murder! The annals of city life in Chicago, New York and even in Los Angeles, as depicted in the daily press, have clearly and fully informed the world of the modus operandi when a gang moves with sinister intent upon a racketeer or a hijacker, or upon a subordinate of either, in an automobile. In such a case there is not the slightest doubt that the driver of the car is one of the gang. So it was in the instance of Moe, as we determined, upon most satisfactory evidence, in our opinion. This having been a gang murder, how apposite is this language of the opinion: "We conclude that the evidence firmly supports findings that Moe drove Ward and Brown to the place where the car stood before the Lassen residence, that he sat in the standing vehicle while his two companions did their bloody work and until the surviving one came, sorely wounded, to the car, and that he drove the stricken Brown to the Branson residence. But appellant contends that the record fails to show that he did all these things with a guilty knowledge of the purpose of his *Page 764 
companions. The fact that he did them all is some evidence that he was possessed of that knowledge . . ." In truth, "that he did all these things" is enough to show that he was possessed of guilty knowledge in all its blackness, and it was only out of an abundance of caution that it was necessary to "proceed more specifically with a discussion of the subject" and to set down the six numbered paragraphs.
Dealing with both the question whether Moe was the person who sat in the Ford car while it stood by the curb at Walteria and the question whether he was possessed of a guilty knowledge of the purpose of his companions, the author of the petition for a rehearing clings persistently to the theory that in fastening guilt upon Moe the jury based inference upon inference. The point runs through and colors practically the entire petition, and the assertion is set forth with pomp and circumstance in very many places. We are not shaken from our position by this prolixity of presentation, and we shall show in a moment, after a method which we did not exhibit in the main opinion, how the evidence proves that it was Moe who sat in the car, as we have already shown that whoever rested there was possessed of guilty knowledge. There is certainly no escape from this latter proposition. Before we go further and take up the evidence as to who sat in the car we pause to assert, granting that there was any inference whatever drawn by the jury in the matter of the two propositions, there was no more than one inference. The fact of guilty knowledge on the part of the person in the car was most satisfactorily proven. There was no inference in that regard. The possible inference to which we refer was upon the point as to whether Moe was the person in the car. If there was such an inference drawn it arose from all the evidence, including, especially, the abundant proof that the person in the car, whoever he may have been, was possessed of guilty knowledge.
As we have already said, however, not even that inference could have been drawn. It was proven that Moe drove Brown to the Branson home and that Brown was bleeding profusely when he arrived there. The evidence as to the blood spot on the back of the car seat is fully stated in our opinion, but the petition for a rehearing sets forth a theory concerning the cause and location of the spot which *Page 765 
we pause to notice. Indeed, the same theory was stated in appellant's brief, but we regarded it as so futile, as so completely founded upon imagination, that we deemed it unworthy of even a passing notice in our opinion. It now reappears with an added refulgence, and it may be well to refute it. The theory is that when, as stated in the brief and petition and as imagined by Moe, Brown picked up Moe at Twentieth and Orange, Brown moved over from behind the steering wheel of the car to the opposite side of the seat and that, in so doing, he imprinted the telltale blood stain upon the cushion. This fantastic idea is based upon the view that Brown sat at the wheel upright and that the stain was somewhat horizontally elongated and showed evidence of a rubbing from side to side. It is absurd to suppose that Brown could have sat upright at the wheel during an imagined drive by him from Walteria to where Moe so fortunately appeared, wounded and weakened by loss of blood as he was. Indeed, it is doubtful whether he could have driven a car at all. Certainly, it is doubly doubtful whether he could have driven from Walteria to Long Beach. Surely, as we have already determined, he must have left a stain on the cushion back of the steering-wheel if he had driven the car from Walteria. That the blood stain could have been made by Brown's movement away from the steering-wheel is, we think, most unlikely. One reason for this view is that the stain, according to the witness whose statement is most favorable to counsel's theory, commenced three inches from the middle line of the back cushion, therefore at a point where the wounded man was clear of the wheel, and no necessity existed for scraping against the cushion. The fact that the stain was horizontally elongated is most satisfactorily explained upon another theory than that advanced by counsel. On the long drive from Walteria to Branson's the car naturally swayed to some extent from side to side, as all cars will do even on the best of roads, and Brown's body was thus also caused to move from side to side in opposition to the movement of the car. There is yet another thing to be mentioned. No blood was found on any part of the seat of the car. If Brown had sat erect at the wheel his blood must have reached the seat. Much has already been said as to the amount of blood shed by him, but there is more testimony on the subject. Mrs. Branson testified as to the *Page 766 
man's condition after he arrived at her home: "Q. Did you see any blood that night? A. Yes sir. Q. Where did it come from? A. From a wound in Mr. Brown's back and one in his chest. Q. Did it drip on the floor? A. Yes sir. Q. Did you see any part of his apparel that was blood-stained? A. Yes sir. Q. Where? A. As they took it off of him. Q. Took what off of him? A. His clothes. Q. Where was the bloody region? A. It ran down — dripped down on the floor off his clothes, from both his back and his chest. Q. What did you do after Mr. Brown went to bed? A. I washed the blood up off the floor, I think, about the first thing; and gathered his clothes up and put them in the bathroom. Q. Did it drip from the front door to the bedroom? A. He came to the back door. Q. You had to wipe the blood from the back door to the bedroom? A. Yes." This testimony shows plainly that Brown's clothes were so saturated with blood that it dripped from them while he yet wore them. The only reason that no blood was found on the seat at the right side of the car was because Brown evidently pressed hard against the back cushion, a most natural thing for him to do, thus causing an absorption of the blood at that place. In the consideration of this subject it must be remembered that Brown was probably shot in the chest, the ball passing out at the back. He was the man, and not Ward, who was seen to fire at Lord at almost the same time that Lord fired at him. He doubtless faced Lord throughout the fusillade that followed, Ward, so far as the evidence discloses, never having exhibited a weapon. The point to this is that Brown's bloodshedding must have been greatest at the back, as it is common knowledge that a bullet, on entering a body leaves a small hole, and at its exit makes a large one. Thus is explained the presence of blood on the right side of the back cushion, while none was left on t`e right side of the seat.
There are several other items of evidence which go to complete the proof that Moe was the person who sat in the Ford car as it stood before the Lassen home. The first of these is Moe's fabrication to the effect that Brown picked him up at Twentieth and Orange. That his assertion was a fabrication is conclusively shown by the undisputed evidence as to the blood stain on the cushion of the car. That evidence shows, as we have already declared, that Brown never *Page 767 
drove the car to Twentieth and Orange. Moe says that he did. Why did he make the statement? Certaintly because an admission of the truth would have been harmful to him. Certainly, also, he did not make it to shield some other person who may have driven Brown to the street intersection mentioned. That degree of altruism was not to be expected of him. To say that John Doe or Richard Roe, some stranger, drove Brown to the intersection might have saved Moe, and he would doubtless have made that assertion if he had known of the blood stain and had realized the unanswerable arguments to which its presence give rise. The evidence clearly shows, then, that Moe drove Brown to the intersection named. How is it proven that Moe drove the car from Walteria? Moe was with Joe Ward the greater part of the afternoon and up to a time not long before the start for Walteria, and the evidence of their association is strong enough to prove that they were intimate acquaintances, even if they became so only on that day. But this latter is hardly to be believed. Why should Ward have undertaken the excursion to San Pedro with Moe if the two were not acquainted before? Another item: Moe admitted, nay asserted, that he was so happily located at Twentieth and Orange that he was picked up by Brown in the latter's dire need. We recapitulate:
1. Moe was with Ward, one of the murderers, during the afternoon.
2. Ward and Brown acted together in precipitating the shooting at Walteria which led to the death of Lord.
3. Some person sat in the Ford while Ward and Brown did their deadly work and drove Brown away.
4. Moe drove Brown, the second murderer, to Twentieth and Orange and thence to Branson's.
Who can doubt how the missing link in this chain is to be supplied? The association of Moe with one of the murderers before the murder, and with the other so shortly after it, alone speaks volumes. But taking all the evidence together the missing link is firmly put in its place. The evidence, though circumstantial,proves that it was Moe who waited in the car and who drove Brown from Walteria to Branson's. If all the circumstances do not make this proof then it is impossible to prove anything by circumstantial evidence, and that kind of evidence merely enables *Page 768 
jurors to draw inferences. We have never heard it said that circumstantial evidence is so limited in its operation. We have seen no case which discusses this question, but the books are full of assertions to the effect that any case susceptible of the admission of such evidence upon all the issues may be proven by that evidence. Of course there are certain rules which circumscribe the use and effect of circumstantial evidence. For instance, "the circumstances proved must be susceptible of explanation upon no reasonable hypothesis consistent with the innocence of the accused" (Jones, Evidence, sec. 899). This rule has not been infringed by anything we have said, for no hypothesis consistent with Moe's innocence can be drawn from the evidence, but only the sole one that he is guilty.
We have already caused to be entered an order denying a rehearing.
Craig, J., and Thompson (Ira F.), J., concurred.
A petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on October 22, 1931. *Page 769